Citation Nr: 1203445	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical strain with headaches (a neck disability).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a visual disability, as secondary to service-connected recurrent lumbosacral strain with thoracic paravertebral muscle spasm (a back disability).

4.  Entitlement to service connection for a neurological deficiency of the left lower extremity, to include as secondary to service-connected back disability.

5.  Entitlement to service connection a neurological deficiency of the right lower extremity, to include as secondary to service-connected back disability.

6.  Entitlement to service connection a neurological deficiency of the left upper extremity, to include as secondary to service-connected back disability.

7.  Entitlement to service connection a neurological deficiency of the right upper extremity, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  This is explained more fully below.

The issues of entitlement to service connection for a neck disability, service connection for a visual disability, as secondary to service-connected back disability, and service connection for a neurological deficiency of the left and right upper extremity, as secondary to service-connected back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1982 rating decision denied service connection for a neck disability.

2.  The evidence pertaining to the Veteran's neck disability received since the January 1982 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's neurological deficiency of the left lower extremity is etiologically related to service-connected back disability.

4.  The Veteran's neurological deficiency of the right lower extremity is etiologically related to service-connected back disability.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision that denied service connection for a neck disability became final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the January 1982 rating decision is new and material, and the claim for service connection for a neck disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a neurological deficiency of the left lower extremity have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for service connection for a neurological deficiency of the right lower extremity have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In January 1982, the RO denied service connection for a cervical strain associated with headaches.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Board notes that it has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108 , 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

The RO denied the Veteran's claim for entitlement to service connection for a cervical strain associated with headaches in January 1982 because the condition treated in service was acute and transitory with no residuals and was not chronic.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's has a current neck disability that is chronic since service or otherwise related to his active service.

Since the January 1982 final disallowance, the Veteran has submitted private, medical treatment records indicating treatment for a cervical spine condition.  Specifically, an April 2008 private, X-ray report of the Veteran's cervical spine revealed hypertrophic changes involving the anterior and posterior vertebral bodies of C3 through C6.  There was prominent external occipital protuberance noted, as well as hypertrophic changes involving the uncovertebral joints at C4-5 and C5-6.  Schlerosing and hypertrophic changes involving the zygoapophyseal articulations at C2-C7 were also noted.

Based on the above, the Veteran was diagnosed with severe anterior head carriage with normal cervical curve and moderate degenerative joint disease, bilaterally, at C3 through C6.

In addition, in an April 2011 correspondence, the Veteran's representative indicated that the Veteran was recently awarded Social Security Disability Insurance and requested that those documents be obtained as part of his appeal.

Taken together, this evidence submitted after the final disallowance in January 1982 (including the private treatment record from April 2008 and the representative's statement of outstanding Social Security Administration [SSA] records) relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

In summary, new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a neck disability and his claim is reopened.  The appeal is allowed to this extent only.

Having found that the claim should be reopened, the Board will address the merits of the Veteran's claim for service connection for a neck disability in the Remand section below.



Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In September 2007, the Veteran underwent a fee-based examination of his back.  At that time, the examiner explained that "[f]or the VA established diagnosis of [recurrent lumbosacral strain with thoracic paravertebral muscle spasm], the diagnosis is changed to intervertebral disc syndrome of the lumbar spine."  At this juncture, the Board notes that the RO identified the lower extremity neurological claims as service connection for intervertebral disc syndrome with right and left lower extremity radiculopathy.  However, the Veteran is already service-connected for recurrent lumbosacral strain with thoracic paravertebral muscle spasm, which is the original diagnosis of the Veteran's currently service-connected back disability.  

In this regard, the Board also notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban  v. Brown, 6 Vet. App. 259 (1994).  

Thus, in this case, the Veteran is already being compensated for his recurrent lumbosacral strain with thoracic paravertebral muscle spasm (a back disability), and a separate service-connected intervertebral disc syndrome of the lumbar spine (which is clearly the same disability with a different diagnosis as indicated by the September 2007 examiner) would be considered pyramiding.

Regardless, the Veteran's intentions are clear as to his claims and allegations.  He does not seek service connection for a separate back disability; he seeks service connection for his bilateral lower extremity neurological deficiencies.  As such, the Board has rephrased the issues listed on the title page to better reflect the Veteran's contentions on appeal.  

In short, it is apparent from his statements of record that the Veteran seeks service-connection for left and right lower extremity neurological deficiencies, to include as secondary to service-connected back disability.  Parenthetically, the RO has appropriately adjudicated these issues (simply identified otherwise) and the Board properly has jurisdiction over these claims.

Upon a physical examination of the Veteran, the September 2007 examiner also concluded,

[t]here are signs of intervertebral disc syndrome and the findings are as follows:

L4: Sensory deficit of the left lateral thigh, left front leg and left medial leg.
L5: Sensory deficit of left lateral leg, bilateral dorsal feet and bilateral lateral feet.
S1: Sensory deficit of the left back of thigh, left lateral leg, and bilateral lateral feet...The most likely peripheral nerve is the Sciatic Nerve.

Based on the above, the examiner diagnosed the Veteran with "intervertebral disc syndrome of the lumbar spine with the sciatic nerve being the most likely involved."  He explained that the diagnosis was based on "subjectively lower and upper back pain, stiffness and weakness and objectively lower and upper back muscle spasm and tenderness on exam with L4, L5, and SI dermatomal sensory deficit on the left and L5 and SI dermatomal sensory deficit on the right."

While the examiner did not directly address the issue of secondary service connection, he clearly encompassed the issue by indicating that the findings of the Veteran's back disability (diagnosed at that time as intervertebral disc syndrome) included sensory deficits of both the right and left lower extremities.  

As such, the findings of the September 2007 examination report satisfies the requisite nexus between the Veteran's current bilateral lower extremity neurological deficiencies and his service-connected back disability.

A VA outpatient treatment report from November 2007 indicated that the Veteran subjectively complained of numbness in his right arm and leg to feet and that he had tingling in his feet, more often on the right foot.  Upon observation, fine resting tremor was noted.  However, upon objective testing, the examiner indicated that the Veteran's cranial nerves 2 through 12 were intact, his deep tendon reflexes were intact and symmetric, his strength was symmetric in all extremities, and there was no ataxia.

This treatment report appears to suggest that the Veteran does not have a current neurological deficiency of the bilateral lower extremities.  However, in cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both findings into consideration and concludes that the findings of the September 2007 examiner (a Doctor of Osteopathy) are more probative than those of the November 2007 VA health provider (a Physician Assistant).  First, it appears that while both conducted a personal examination of the Veteran, the knowledge and skill in analyzing data of the September 2007 examiner appears greater as a Doctor of Osteopathy.  Second, the September 2007 examiner provided detailed results of his sensory tests with notes of the specific area of each lower extremity affected.  In contrast, the November 2007 health provider's findings were incomplete as she failed to explain the fine resting tremor of the Veteran's lower extremities observed upon examination.

In short, the Board concludes that the September 2007 findings of left and right lower extremity neurological deficiencies as related to the Veteran's service-connected back disability are more probative and persuasive based on the examiner's personal examination of the Veteran, an adequate rationale for the conclusions provided, and consideration of the Veteran's subjective statements in regards to his disabilities.  

For the reasons and bases set forth above, the Board finds that service connection for neurological deficiencies of the left and right lower extremities is warranted, as secondary to the Veteran's service-connected back disability.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claims for service connection for a neurological deficiency of the left and right lower extremity, to include as secondary to service-connected back disability are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The nature and extent of the Veteran's bilateral lower extremity neurological deficiencies are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's application to reopen a claim for service connection for a neck disability and entitlement to service connection for neurological deficiencies of the left and right lower extremities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability; to this extent only, the appeal is granted.

Entitlement to service connection for a neurological deficiency of the left lower extremity, to include as secondary to service-connected back disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to service connection a neurological deficiency of the right lower extremity, to include as secondary to service-connected back disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed above, in an April 2011 submission, the Veteran's representative indicated that the Veteran was recently awarded Social Security Disability Insurance and requested that those documents be obtained as part of his appeal.

As 38 U.S.C.A. § 5103A(b) requires VA to obtain such records unless VA is reasonably certain that such records do not exist or that continued efforts to obtain the records would be futile.  The RO should make arrangements to obtain SSA decisions and associated medical records related to any claim for SSA disability benefits by the Veteran.  If the records do not exist, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.

Neck Disability

Having been reopened, the merits of the Veteran's claim may now be addressed.

In December 1981, the Veteran underwent a VA examination of his cervical spine.  The Veteran reported that he injured his neck in a truck accident while in Korea.  Following that incident, he reported that he had headaches.  Indeed, the VA examiner noted that during service, the Veteran was seen several times for neck pain.  Upon objective testing, X-rays from December 1981 revealed that the Veteran had a normal cervical spine.  Regardless, the December 1981 VA examiner diagnosed the Veteran with cervical strain associated with headaches.

Importantly, however, the December 1981 VA examiner did not opine as to the etiology of the Veteran's cervical strain associated with headaches.  In this regard, the duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition, as mentioned above, in April 2008, the Veteran was diagnosed with severe anterior head carriage with normal cervical curve and moderate degenerative joint disease, bilaterally, at C3 through C6.  The private health care professional, however, did not opine as to the etiology of the Veteran's current neck disability.

Based on the above, a medical opinion as to the etiology of the Veteran's diagnosed neck disability should be obtained.

Visual Disability and Neurological Deficiencies of the Left and Right Upper Extremity

As previously discussed, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  

Here, the Veteran alleges that his visual disability and his neurological deficiencies of his bilateral upper extremities are results of his service-connected back disability.  Additional development is required in order to fulfill VA's obligations under the duty to assist.  Specifically, the Veteran has not been afforded a VA examination of his claimed visual disability or bilateral upper extremity neurological deficiencies.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical examination and medical opinion is necessary if there is competent medical evidence of a current disability and evidence that the disability may be associated with the claimant's active duty, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Essentially, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, a VA outpatient treatment report from November 2007 indicated that the Veteran had hyperopia, astigmatism, presbyopia, pinguela, nuclear sclerosis cataract, and cornea scar/opacity of each eye.  Also, at that time, the Veteran complained of numbness in his right arm.  Upon objective examination, the professional health provider indicated that cranial nerves 2 through 12 were intact, deep tendon reflexes were intact, and strength was symmetric in all extremities.  However, fine resting tremor was noted in the Veteran's hands.

In this regard, it is important to note that the Veteran's creditability is a key issue in this case.  The Veteran is cautioned that if there is an indication that the Veteran is exaggerating his complaints, or attempting to knowingly associate disabilities with no connection to service or his service connected disabilities to service, it will have an immediate impact on all of his claims before the VA.

Based on the evidence of record, which is limited to the visual diagnoses listed and the numbness of the right arm, including an observed fine resting tremor in the hands, the necessity for appropriate examinations is shown for the proper assessment of the Veteran's claims, specifically, to determine the etiology of the Veteran's eye conditions and bilateral upper extremity neurological deficiencies, if any.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of all decisions or adjudications; associate the records with the claims file.  If no records are available, a negative reply should be obtained and that reply, along with documentation of VA's efforts to obtain those records, should be associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination of his cervical spine.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of the any disability found should be evaluated, to include a cervical spine condition with headaches.  If no disability of the cervical spine, to include headaches, is found, the examiner should so state.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disability, if any, was caused or aggravated by his military service from November 1978 to November 1981.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, specifically, that he injured his neck while in a truck accident in Korea.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The question of whether the Veteran is exaggerating his contentions should be addressed, if needed.   

3. Schedule the Veteran for a VA examination to determine whether he has a visual disability and/or neurological deficiencies of his bilateral upper extremities and, if so, whether it is related to his service-connected disabilities, specifically, his service-connected back disability.  His claims folder must be reviewed by the examiner in conjunction with the examination and the examiner should indicate his or her review of the claims folder in the examination report.

The examiner should first determine, including by conducting any testing deemed necessary, whether the Veteran has a visual disability, to include hyperopia, astigmatism, presbyopia, pinguela, nuclear sclerosis cataract, and cornai scar/opacity, and/or neurological deficiencies of his bilateral upper extremities.

If the examiner concludes that the Veteran has a visual disability and neurological deficiencies of either his left or right upper extremities, or both, then the examiner is asked to provide an opinion on the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's visual disability and neurological deficiencies of his bilateral upper extremities were either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities or his service on active duty? If the opinion is that one or more of his service-connected disabilities aggravated his visual disability or neurological deficiencies of his bilateral upper extremities, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4. Then, readjudicate the Veteran's claims for service connection for a neck disability, service connection for a visual disability, as secondary to service-connected back disability, service connection for a neurological deficiency of the left upper extremity to include as secondary to service-connected back disability, and service connection for a neurological deficiency of the right upper extremity to include as secondary to service-connected back disability, with application of all appropriate laws, regulations, and case law , and consideration of  any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of  time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


